Citation Nr: 1002539	
Decision Date: 01/15/10    Archive Date: 01/22/10	

DOCKET NO.  07-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for testicular cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from September 1999 to 
September 2002.  There was no foreign service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1..All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  A preponderance of the evidence on file supports a 
conclusion that the Veteran manifested testicular cancer 
during service.  


CONCLUSION OF LAW

Testicular cancer was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service 
connection is warranted for certain specified diseases, 
including cancer, which is shown to have become manifest to a 
compensable degree within one year after a Veteran has 
separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection 
may also be warranted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis:  This claim is fairly straightforward and the facts 
are not much in dispute.  The Veteran had military service 
from September 1999 to September 2002.  He filed this claim 
just under two years after service separation in August 2004, 
arguing that his metastatic testicular cancer had been 
discovered soon enough after service separation that it must 
have initially manifested during military service.  

The medical records on file show that the initial 
manifestation discovered by the Veteran was a growth or 
swelling at the left shoulder near his neck, for which he 
first sought treatment in March 2004.  This was 18 months 
after service separation.  When the neck mass was biopsied, 
it was discovered to be a germ cell carcinoma, and germ cell 
carcinoma universally has its origin in the male testes or 
female ovaries.  

Even at this time, and ever since service separation, the 
record reveals that the Veteran had no subjective symptoms of 
the testes themselves and had not noticed any clearly defined 
abnormality or symptoms therefrom.  However, a scrotal 
sonogram conducted three months later in July 2004 did reveal 
microlithiasis and atrophy of the right testis, as well as a 
hydrocele on the right.  Also identified was a prominent 
appearing tail of the right epididymis which could be 
consistent with the sequela of an old epididymitis.  The 
Veteran was subsequently treated with courses of chemotherapy 
which appear to have satisfactorily addressed the testicular 
cancer and its metastases which may have affected the lungs 
as well as the initial mass located on the left shoulder.  

The RO denied this claim because although cancer was 
discovered some 18 months after service separation, no clear 
competent clinical evidence could place the origin or initial 
manifestation of cancer during service.  Again, multiple 
private medical records on file consistently indicate that 
the Veteran first sought treatment for a left neck mass in 
March 2004, some 18 months after service separation.  
However, both the Veteran and his father in written 
statements have reported that this swelling mass first 
manifested earlier sometime around the summer of 2003.  The 
Board finds these statements to be credible in that most 
individuals would not necessarily immediate seek treatment 
for a mild swelling which was not itself in any way 
symptomatic until such time as the swelling looked 
sufficiently abnormal to cause worry.  

Of course, it is understood that the mass first discovered on 
the left shoulder was a metastatic lesion which was caused by 
the cancerous origin of the Veteran's right testis, which 
necessarily preexisted the mass on the left shoulder.  If any 
malignant cancerous tumor manifests to a compensable degree 
in the year following service separation, it may be presumed 
that the tumor actually manifested during active military 
service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, 
malignant neoplasms (cancer) of the genitourinary system 
warrant a compensable evaluation while active.  
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

Therefore, if the Veteran had the initial left shoulder mass 
in the summer of 2003, and that mass by definition existed by 
metastasis from the origin site of the Veteran's right 
testis, then by definition the Veteran did manifest cancer to 
a compensable degree within one year after service 
separation.  The Veteran's treating physician (Dr. S) wrote 
that although the Veteran's service medical records did not 
reveal any testicular cancer during military service, this 
was because no testing was done because the Veteran simply 
had no adverse symptoms, which is well documented in the 
clinical record.  The doctor wrote that because the Veteran's 
cancer was metastatic (had spread) at the time of initial 
diagnosis, he clearly had had the disease for a period of 
time, and that it was quite possible he developed the disease 
during service or shortly after his separation.  This is the 
only competent clinical opinion on file.  

The Board finds that a preponderance of the evidence of 
record warrants a grant of service connection for the 
Veteran's testicular cancer in this case.  Although the 
Veteran has argued that the cancer manifested because of his 
exposure to certain chemicals or other solvents during his 
service as a tank mechanic, this argument, and evidence in 
support is certainly speculative in nature.  However, under 
the circumstances, there is no need to inquire into the 
actual cause of the Veteran's testicular cancer, and the 
Board notes that the origins of cancer are not well known and 
understood in any event.  The Board finds that a 
preponderance of the evidence shows that the Veteran 
manifested compensable testicular cancer within a year after 
he was separated from service, and the presumption that this 
cancer manifested during service is applicable and unrebutted 
in this appeal.


ORDER

Entitlement to service connection for testicular cancer is 
granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


